         Case 3:20-cv-00991-JCH Document 19-1 Filed 08/28/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,
     Plaintiff,                                    Civil Action No.
                                                   3:20-cv-00991 (JCH)
          V.
                                                   JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.,
                                                   AUGUST 27, 2020
      Defendants.

                                  ATTACHMENT A

         Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Plaintiff Jakub
Madej ("J akub") attaches the following request to the subpoena directed to Colleen
Davis.

Request No. 1
    Produce all documents, communication, and correspondence in your possession
or under your control that is related to Plaintiffs mental health information or
psychiatric records.


         Time scope: January 1, 2018 to August 26, 2020.



Dated: August 27, 2020                      Respectfully submitted,
                                            By: Isl Jakub Madej
                                                J akub J. Madej
                                                LAWSHEET
                                               415 Boston Post Rd Ste 3-1102
                                               Milford, CT 06460
                                               T: (203) 928-8486
                                               F: (203) 902-0070
                                               E: j.madej@lawsheet.com
       Case 3:20-cv-00991-JCH Document 19-1 Filed 08/28/20 Page 2 of 5




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,
     Plaintiff,                                    Civil Action No.
                                                   3:20-cv-00991 (JCH)
       v.
                                                   JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.,
                                                   AUGUST 27, 2020
      Defendants.

                             INTERROGATORIES
                         DIRECTED TO YALE HEALTH

      Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Jakub
Madej ("Jakub") propounds the following interrogatories to Defendant Yale Health.
Responses are to be provided under oath.

Interrogatory No_ 1
      Describe where and how you and your employees saved, stored, and accessed
all mental health information that belongs to Plaintiff.


Interrogatory No. 2
      Name all individuals that have accessed Plaintiffs mental health information
or psychiatric records between January 1, 2020 until August 26, 2020. Explain the
basis on which you include these names (how were they recorded, if at all).


Dated: August 27, 2020                     Respectfully submitted,
                                           By: Isl Jakub Madei
                                               Jakub J. Madej
                                               LAWSHEET
                                               415 Boston Post Rd Ste 3-1102
                                               Milford, CT 06460
                                               T: (203) 928-8486
                                               F: (203) 902-0070
                                               E: j.madej@lawsheet.com
       Case 3:20-cv-00991-JCH Document 19-1 Filed 08/28/20 Page 3 of 5




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF CONNECTICUT

 JAKUB l.V[ADEJ,
     Plaintiff,                                     Civil Action No.
                                                    3:20-cv-00991 (JCH)
       v.
                                                    JURY TRIAL DElV[ANDED
YALE UNIVERSITY et al.,
                                                    AUGUST 27, 2020
     Defendants.

                           INTERROGATORIES
                      DIRECTED TO YALE UNIVERSITY

      Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Jakub
Madej ("J akub") propounds the following interrogatories to Defendant Yale
University ("Yale"). Responses are to be provided under oath.

Interrogatory No. 1
      Name all individuals, including Yale employees, that have accessed, requested,
or obtained Plaintiffs mental health information or psychiatric records between
January 1, 2020 until August 26, 2020. Explain the basis on which you include these
names (how were they recorded, if at all).



Dated: August 27, 2020                       Respectfully submitted,
                                             By: Isl Jakub Madej
                                                 Jakub J. Madej
                                                LAWSHEET
                                                415 Boston Post Rd Ste 3-1102
                                                Milford, CT 06460
                                                T: (203) 928-8486
                                                F: (203) 902-0070
                                                E: j.madej@lawsheet.com
       Case 3:20-cv-00991-JCH Document 19-1 Filed 08/28/20 Page 4 of 5




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,
     Plaintiff,                                  Civil Action No.
                                                 3:20-cv-00991 (JCH)
       v.
                                                 JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.,
                                                 AUGUST 27, 2020
      Defendants.

                     REQUEST TO PRODUCE DOCUMENTS
                     DIRECTED TO PATRICK M. NOONAN

      Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff Jakub
Madej ("Jakub") propounds the following request to produce documents on Defendant
Patrick M. Noonan.

Interrogatory No. 1
      Produce all documents, communication, and correspondence in your possession
or under your control that concerns in any way Plaintiffs mental health information
or psychiatric records.


Dated: August 27, 2020                   Respectfully submitted,
                                         By: /s/ J akub Madej
                                             J akub J. Madej
                                             LAWSHEET
                                             415 Boston Post Rd Ste 3-1102
                                             Milford, CT 06460
                                             T: (203) 928-8486
                                             F: (203) 902-0070
                                             E: j.madej@lawsheet.com
                  Case 3:20-cv-00991-JCH Document 19-1 Filed 08/28/20 Page 5 of 5


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                              District of Connecticut                EJ
                           Jakub Madej
                                       -                                       )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      3:20-cv-991 (JCH)
                                                                               )
                      Yale University et al.
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:
                                                                            Colleen Davis
                                                       (Name ofperson to whom this subpoena is directed)

     f!1' Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:



 Place:                                                                               J   Date and Time: - - - - - ·
          155 Temple St, New Haven, CT 06510                                                              09/25/2020 2:00 pm

          The deposition will be recorded by this method: _:'idea, stenography

      0 Production: You, or your representatives, must also bring with you to the deposition the following documents,
        electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
        material:




       The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                                   Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
                                                                                                , who issues or requests this subpoena, are:

Jakub J. Madej 415 Boston Post Rd Ste 3-1102 Milford CT 06460 T: (203) 928-8486 E: j.madej@lawsheet.com
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
